An unpublishé

SuPnEME Coum’

OF

NEvAoA

CLERK’S ORDER

(O)-l947

“'@

d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

REBECCA BEEBE N/K/A REBECCA No. 63253

TOONE, _
Appellant, F § L w  
vs.

MICHAEL J. WITHROW, _;UN 2 5 2313
Respondent. ' _

TRAC\E K. Lll\éDEMANU T

g c\.eR Fl

`aDePuTv cLERK

ORDER DISMISSING APPEAL

On May 23, 2013, this matter was docketed in this court
without payment of the requisite filing fee. On that same, a notice was
issued directing appellant to pay the filing fee within 10 days. The notice
further advised that failure to pay the filing fee within 10 days would
result in the dismissal of this matter. To date, appellant has not paid the
filing fee or otherwise communicated with this court. Accordingly, cause
appearing, this appeal is dismissed.

lt is so ORDERED.

CLERK oF THE SUPREME CoURT
TRACIE K. LINDEMAN

BY:  

cc: Hon. J ames Todd Russell, District Judge
Rebecca Beebe
l\/[ichael J. Withrow
Carson City Clerk

/b-/?>“I§o